Citation Nr: 1015852	
Decision Date: 04/29/10    Archive Date: 05/06/10

DOCKET NO.  06-17 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative disc disease of the lumbar spine.  

2.  Entitlement to an initial evaluation in excess of 10 
percent for right knee chondromalacia patella.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Taylor, Counsel




INTRODUCTION

The Veteran served on active duty from June 1996 to June 
2004.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the St. Louis, 
Missouri, VA Regional Office (RO).  

In March 2010, the Veteran withdrew his request for a 
hearing.  


FINDINGS OF FACT

1.  Degenerative disc disease of the lumbar spine is 
manifested by no more than forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.  The competent evidence does not 
establish any incapacitating episodes due to degenerative 
disc disease of the lumbar spine or separately compensable 
neurologic symptoms during the relevant periods.    

2.  The competent and probative evidence does not establish 
that right knee chondromalacia patella results in actual, or 
the functional equivalent, of limitation of extension to 15 
degrees or flexion to 30 degrees.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for degenerative disc disease of the lumbar spine have not 
been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 
C.F.R. § 4.71a, Diagnostic Code 5242-5243 (2009).

2.  The criteria for a rating in excess of 10 percent for 
right knee chondromalacia patella have not been met.  38 
U.S.C.A. §§ 1155 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.55, 4.59, 4.71a, 
Diagnostic Codes 5260, 5261 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim based upon 38 C.F.R. § 3.159(b).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this appeal.  
See 73 Fed. Reg. 23353 (final rule revising 38 C.F.R. 
§ 3.159(b) to rescind fourth element notice as required under 
Pelegrini II, effective May 30, 2008).  Thus, any error 
related to this element is harmless.  However, although this 
notice is no longer required, the Board notes that the 
Veteran was aware that it was ultimately his responsibility 
to give VA any evidence pertaining to the claim.  The August 
2004 and September 2006 letters told him to provide any 
relevant evidence in his possession.  See Pelegrini, 18 Vet. 
App. at 120.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

Here, the claimant is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess, the Court held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.

In the claimant's notice of disagreement, the claimant took 
issue with the initial 10 percent disability ratings assigned 
and is presumed to be seeking the maximum benefits available 
under the law.  Id.; see also AB v. Brown, 6 Vet. App. 35 
(1993).  Therefore, in accordance with 38 U.S.C.A. §§ 5103A 
and 7105(d), the RO properly issued a statement of the case 
which contained, in pertinent part, the relevant criteria for 
establishing a higher rating.  See 38 U.S.C.A. § 7105(d)(1).  
Therefore, VA complied with the procedural statutory 
requirements of 38 U.S.C.A. §§ 5104(b) and 7105(d), as well 
as the regulatory requirements in 38 C.F.R. § 3.103(b).  See 
also Dingess/Hartman.  The claimant was allowed a meaningful 
opportunity to participate in the adjudication of the claims.  
Thus, even though the initial VCAA notice did not address 
higher ratings, subsequent documentation addressed this 
matter; there is no prejudice to the claimant.  See Overton 
v. Nicholson, 20 Vet. App. 427, 439-444 (2006).

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton (finding that the Board erred by 
relying on various post-decisional documents to conclude that 
adequate 38 U.S.C.A. § 5103(a) notice had been provided to 
the claimant, the Court found that the evidence established 
that the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim, and found that 
the error was harmless, as the Board has done in this case).  
See also Shinseki v. Sanders/Simmons, 129 S.Ct. 1696 (2009); 
Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d 
Cir. 1974) ("[N]o error can be predicated on insufficiency of 
notice since its purpose had been served.").  In order for 
the Court to be persuaded that no prejudice resulted from a 
notice error, "the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially fair."  
Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).

For the reasons discussed above, the Board finds that VA has 
fulfilled its VCAA notification duties to the Veteran to the 
extent necessary.  

The claimant's pertinent medical records, to include VA 
medical treatment records, and identified private medical 
records have been obtained, to the extent available.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.  The claimant was also afforded a VA 
examination in January 2005 and October 2006.  38 C.F.R. 
§ 3.159(c)(4).  

There is no objective evidence indicating that there has been 
a material change in the service-connected mild degenerative 
disc disease, L4-5 and L3-4 or right knee chondromalacia 
patella since the claimant was last examined.  38 C.F.R. 
§ 3.327(a).  The duty to assist does not require that a claim 
be remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted.  See 
VAOPGCPREC 11-95.  The examination reports are thorough and 
supported by VA outpatient treatment records.  The 
examinations in this case are adequate upon which to base a 
decision.  The records satisfy 38 C.F.R. § 3.326.  

The claimant was also sent a letter regarding the appropriate 
disability rating or effective date to be assigned in 
September 2006.  See Dingess/Hartman.

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).

Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2009); 38 C.F.R. § 4.1 (2009).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion.  38 C.F.R. § 4.40 (2009).

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, more or 
less movement than normal, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. § 
4.45 (2009).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Some factors considered include pain on 
movement, swelling, deformity or atrophy of disuse.  
Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59 (2009).

Normal (full) range of motion of the knee is from 0 degrees 
of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, 
Plate II.  

Bursitis is rated on limitation of motion of the affected 
parts as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5019.  

Degenerative or traumatic arthritis, established by X-ray 
findings, is rated on the basis of limitation of motion under 
the appropriate diagnostic code for the specific joint or 
joints involved.  When however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint affected by 
limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (degenerative arthritis) and 
Diagnostic Code 5010 (traumatic arthritis).  The general 
rating schedule for limitation of motion of the knee is 38 
C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 (2009).

Limitation of flexion of the knee warrants a zero percent 
rating when flexion is limited to 60 degrees; a 10 percent 
rating when limited to 45 degrees; a 20 percent when limited 
to 30 degrees; and a 30 percent when limited to 15 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2009).

Limitation of extension of the knee warrants a zero percent 
rating when extension is limited to 5 degrees; a 10 percent 
rating when limited to 10 degrees; a 20 percent rating when 
limited to 15 degrees; a 30 percent rating when limited to 20 
degrees; a 40 percent rating when limited to 30 degrees; and 
a 50 percent rating when limited to 45 degrees.  38 C.F.R. § 
4.71a, Diagnostic Code 5261 (2009).

Separate ratings may be assigned for arthritis with 
limitation of motion of a knee (Diagnostic Codes 5003-5010) 
and for instability of a knee (Diagnostic Code 5257).  
VAOPGCPREC 23-97 (July 1, 1997), published at 62 Fed. Reg. 
63,604 (1997) and VAOPGCPREC 9-98 (August 14, 1998), 
published at 63 Fed. Reg. 56,704 (1998).

Under Diagnostic Code 5257, a 10 percent rating is warranted 
for impairment of the knee with slight recurrent subluxation 
or lateral instability; a 20 percent rating is warranted for 
impairment of the knee with moderate recurrent subluxation or 
lateral instability; and a 30 percent rating is warranted for 
impairment of the knee with severe recurrent subluxation or 
lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 
5257.

Lumbosacral or cervical strain is Diagnostic Code 5237.  
Intervertebral disc syndrome is Diagnostic Code 5243.

The general rating formula provides for the following 
disability ratings for diseases or injuries of the spine, 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  It applies to 
Diagnostic Codes 5235 to 5243 unless the disability rated 
under Diagnostic Code 5243 is evaluated under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.

For purposes of this case, the Board notes that under the 
general rating formula for diseases and injuries of the 
spine, ratings are assigned as follows:

1) 10 percent - Forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 degrees 
but not greater than 40 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height;

2) 20 percent - Forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis;

3) 30 percent - Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis of the entire 
cervical spine;

4) 40 percent - Unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar spine is 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine;

5) 50 percent - Unfavorable ankylosis of the entire 
thoracolumbar spine; and

6) 100 percent - Unfavorable ankylosis of the entire spine.

Note (1): to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.

Note (2): (see also Plate V.)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2) provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

The Diagnostic Codes for the spine are as follows: 5235 
Vertebral fracture or dislocation; 5236 Sacroiliac injury and 
weakness; 5237 Lumbosacral or cervical strain; 5238 Spinal 
stenosis; 5239 Spondylolisthesis or segmental instability; 
5240 Ankylosing spondylitis; 5241 Spinal fusion; 5242 
Degenerative arthritis of the spine (see also Diagnostic Code 
5003); 5243 Intervertebral disc syndrome.  

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating 


Episodes, whichever method results in the higher evaluation 
when all disabilities are combined.  See 38 C.F.R. § 4.25 
(combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides for a 10 percent disability 
rating for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least one week but 
less than 2 weeks during the past 12 months.  A 20 percent 
disability rating is awarded for disability with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  With 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months, a 40 
percent evaluation is in order.  Finally, a maximum schedular 
rating of 60 percent is assigned for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Where service connection 
already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings at 
different times, based on facts found, will be considered.  
Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. 
West, 12 Vet. App. 119 (1999).  When all the evidence is 
assembled, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against a claim, in which 
case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Analysis

Initially, the Board notes that there has been substantial 
compliance with the June 2009 remand.  A February 2010 notice 
reflects that a hearing was scheduled, and in correspondence 
received in March 2010, the Veteran withdrew his request for 
a hearing.  Thus, the Board is able to proceed with a 
determination.  

This appeal stems from the initial 10 percent evaluation 
assigned for lumbar spine degenerative disc disease and the 
10 percent evaluation assigned for right knee chondromalacia 
patella at the time service connection was granted in a 
February 2005 rating decision.  Separate ratings at different 
times, based on facts found, will be considered.  See 
Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

Lumbar Spine

Having considered the evidence, the Board finds that a higher 
rating is not warranted for lumbar spine degenerative disc 
disease at any time during the relevant period.  A January 
2005 VA x-ray examination report of the lumbar spine 
establishes the presence of mild degenerative changes, and 
the evidence reflects some functional impairment with use.  
An evaluation in excess of 10 percent, however, is not 
warranted.  

On VA examination in January 2005, forward flexion was 0 to 
90 degrees, extension was 0 to 30 degrees, left lateral 
flexion was 0 to 30 degrees, and right lateral flexion was 0 
to 30 degrees.  Lateral rotation was 0 to 30 degrees on the 
right and left.  The diagnosis entered was mild degenerative 
disc causing mild extradural compression with mild 
lateralization toward the right, noted to be according to an 
October 2002 magnetic resonance imaging (MRI) report.  The 
January 2005 VA examiner noted subjective complaints of pain 
and normal range of motion.  The October 2006 VA examination 
report reflects lumbar spine flexion to 70 degrees and 
extension to 28 degrees.  Bending was to 25 degrees on the 
right and left, and rotation was to 30 degrees on the right 
and left.  The objective findings establish that the criteria 
for a higher rating have not been met.  The competent 
evidence does not establish forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  The January 2005 VA 
examination report notes no kyphosis, scoliosis or lordosis.  
No paravertebral spasms were noted.  The October 2006 VA 
examination report notes no spasm or abnormal curvature of 
the back.  

The regulations explicitly take pain on motion into account; 
therefore, application of the principles of DeLuca v. Brown, 
8 Vet. App. 202, 205-206 (1995) is unnecessary.  Even in 
consideration of Deluca, the Board has considered whether 
factors including functional impairment and pain as addressed 
under 38 C.F.R. §§ 4.10, 4.40, 4.45 would warrant a higher 
rating.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997).  It 
is not disputed that the Veteran has pain on motion, but the 
Board finds that the disability rating assigned adequately 
compensates him for his pain and functional loss in this 
case.  The competent evidence does not establish additional 
functional impairment that would warrant a higher rating at 
any time during the appeal period.  

The January 2005 VA examination report reflects that the 
Veteran's posture was erect, his gait was normal, and that he 
walked without an antalgic gait.  The examiner noted that the 
Veteran was able to walk at the same pace as the examiner in 
the corridor, and no additional function impairment with 
repetitive motion was reported.  

In addition, the January 2005 VA examination report notes 
that the Veteran was able to do his occupation and activities 
of daily living, to include helping out around the house.  No 
use of assistive devices was noted, and while the October 
2006 VA examination report notes he had decreased the amount 
of time he spent playing golf, playing 9 holes instead of 18, 
due to back pain with swinging the club, and that he avoided 
heavy lifting and when scuba diving, getting into the water 
to put his tanks on his back rather than lifting them on to 
his back while in the boat, the examiner reported no 
additional functional impairment with repetitive motion in 
the back due to pain, fatigue, coordination, or instability.  

At no time during the appeal does the competent evidence 
establish that the spine is ankylosed, and the October 2006 
VA examination report notes that the Veteran walked with a 
perfectly normal gait with no evidence of a limp or gait 
dysfunction and required no assistive devices, noting only 
mild changes.  

The January 2005 VA examination report notes that the Veteran 
attributed taking four days off from work due to back pain, 
and while flying on the company plane, which was noted to 
have cramped seating resulting in increased back pain, the 
report notes that he was not missing work due to the back.  
Regardless, the 10 percent disability evaluation assigned 
contemplates impairment in earning capacity, including loss 
of time from exacerbations due to the service-connected 
lumbar spine degenerative disc disease.  38 C.F.R. § 4.1 
(2009).  

In addition, the competent evidence does not establish that a 
separate evaluation for neurologic impairment is warranted.  
The Board notes that while a finding of no sensation to a 
5.07/10g monofilament in the lateral aspect of the right knee 
at mid patella was attributed to an aspiration to remove a 
post operative hematoma in the right knee on VA examination 
in January 2005, the examiner reported no radiculopathy, 
negative straight leg raising, and that with palpation of the 
sciatic notches and range of motion with forward flexion, the 
Veteran did not have pain that radiated down the leg.  The 
October 2006 VA examination report notes deep tendon reflexes 
were 2/4 at the knees and ankles and negative straight leg 
raising.  In addition, while complaints of occasional 
numbness radiating down the right lower extremity into the 
thigh were noted, the examiner concluded that hamstring 
tightness was likely of a muscular etiology.  Further, while 
subjective decreased light touch upon monofilament testing in 
the lateral aspect of the right leg compared to the left was 
noted, the examiner reported no distal motor weakness.  

A determination as to the degree of impairment due to 
service-connected disability requires competent evidence.  
The Veteran is competent to report his symptoms, to include 
pain.  As a layman, however, his opinion alone is not 
sufficient upon which to base a determination as to the 
degree of impairment due to the service-connected lumbar 
spine degenerative disease.  Rather, the Board must weigh and 
assess the competence and credibility of all of the evidence 
of record.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494- 
95 (1992); See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 
(2005); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In this case, the Board has accorded more probative value to 
the competent VA opinions.  The examiners reviewed the claims 
file and the opinions provided are based on objective 
findings and reliable principles.  The Board notes that the 
findings contained in the January 2005 VA examination report 
are not inconsistent with those reported on VA examination in 
October 2006.  

In determining whether a higher evaluation is warranted for 
the service-connected lumbar spine degenerative disc disease, 
the Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the Veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no other provision upon which 
to assign a higher rating.

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the benefits 
sought on appeal are denied.

Right Knee

Having considered the evidence, the Board finds that a higher 
rating is not warranted for right knee chondromalacia patella 
at any time during the relevant period.  The evidence 
reflects right knee symptoms with some functional impairment 
with use.  An evaluation in excess of 10 percent, however, is 
not warranted even if flexion and extension are separately 
rated.  

Initially, the Board notes that while the January 2005 
examination report reflects that a right knee disability 
preexisted service, and the February 2005 rating decision 
reflects service connection was established based on 
aggravation, the November 2006 rating decision, in which the 
evaluation was increased to 10 percent, does not reflect a 
deduction from the baseline degree of impairment.  Thus, the 
Board will not further address the basis upon which service 
connection was established.  

On VA examination in January 2005, flexion and extension were 
from 0 to 140 degrees.  The diagnosis was chondromalacia 
patella of the right knee with subjective complaints of pain 
and normal range of motion.  On VA examination in October 
2006, the Veteran had 0 degrees of extension and 140 degrees 
of flexion.  These findings do not support a higher rating 
for right knee chondromalacia patella based on actual 
limitation of motion.  The competent and probative evidence 
does not establish actual limitation of extension to 15 
degrees or flexion to 30 degrees.  

The Board has specifically considered the guidance of 38 
C.F.R. §§4.40, 4.45, 4.59, and Deluca v. Brown, 8 Vet. App. 
202 (1995).  The Board does not doubt that the Veteran has 
symptoms to include pain on motion; however, the competent 
evidence does not establish that right knee chondromalacia 
patella results in the functional equivalent of limitation of 
extension to 15 degrees or the functional equivalent of 
flexion to 30 degrees.  The Board notes that while the 
January 2005 VA examination report reflects complaints of 
constant right knee pain, weakness and swelling, and moderate 
to severe crepitus was noted, the examiner reported flexion 
and extension was from 0 to 140 degrees, actively, passively, 
and after repetition.  In addition, strength was 5/5 and no 
weakness was noted.  

The January 2005 VA examiner noted that while the Veteran had 
limitations in regard to the amount standing and running due 
to pain, he could perform in his occupation, as well as 
activities of daily living, to include helping out around the 
house.  In addition, while use of a knee brace was noted 
during walking hours, no use of assistive devices was 
required.  A shoe insert was noted to have been ordered in 
association with pes planus, and the examiner attributed the 
right calf being smaller than the left to status post 
operative hematoma, and resulting in one week of 
incapacitation.  Regardless, the competent and probative 
evidence does not establish actual limitation of extension to 
15 degrees or flexion to 30 degrees.  

In addition, the October 2006 VA examination report reflects 
no use of assistive devices, and while it was noted that the 
Veteran avoided kneeling and squatting, and no longer 
participated in snow skiing, water skiing, or mountain 
biking, the examiner reported no additional functional 
impairment due to pain, fatigue, incoordination, or 
instability with repetitive motions.  The report of 
examination notes that he was able to do a full squat and a 
rise with no difficulty.  The Board finds the medical 
evidence prepared by a skilled neutral professional is more 
probative in this case.  The competent and probative evidence 
does not establish that right knee chondromalacia patella 
results in actual, or the functional equivalent, of 
limitation of extension to 15 degrees or flexion to 30 
degrees.  

The Board notes the Veteran's assertions in regard to having 
lost time from work due to the service-connected right knee 
chondromalacia patella, as well as difficulty climbing 
ladders at work.  The 10 percent rating assigned for right 
knee chondromalacia patella contemplates impairment in 
earning capacity, including loss of time from exacerbations 
due to the service-connected right knee disability.  38 
C.F.R. § 4.1 (2009).  

In addition, a separate rating is not warranted under 
diagnostic code 5257.  While the January 2005 VA examination 
report reflects complaints of a "wobbling sensation" in the 
knee once in a while, the examiner reported a negative 
Lachman, Apley, McMurray and drawer signs, noting normal 
patellar tracking and no instability of the knee joint.  The 
January 2005 VA right knee x-ray examination report includes 
findings of no subluxation.  The October 2006 VA examination 
report reflects negative McMurray test, negative drawer test, 
and no medial or lateral instability was reported.  Thus, the 
criteria for a separate rating under Diagnostic Code 5257 
have not been met.  

A determination as to the degree of impairment due to 
service-connected disability requires competent evidence.  
The Veteran is competent to report his symptoms, to include 
pain.  As a layman, however, his opinion alone is not 
sufficient upon which 

to base a determination as to the degree of impairment due to 
the service-connected right knee chondromalacia.  Rather, the 
Board must weigh and assess the competence and credibility of 
all of the evidence of record.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494- 95 (1992); See Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. 
App. 362, 368-69 (2005); Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); See Barr v. Nicholson, 21 Vet. App. 303 
(2007).  

The Board notes that in determining whether a higher 
evaluation is warranted for the service-connected right knee 
chondromalacia patella, the Board has considered all 
potentially applicable provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they have been raised by the Veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  There is no competent evidence which 
relates symptoms to the semilunar cartilage, ratable under 
Diagnostic Codes 5258, 5259, and the Board notes that the 
maximum evaluation under Diagnostic Code 5259, as well as 
5263, is 10 percent.  The Board notes that while a January 
2005 VA x-ray examination showed a small to moderate size 
right knee effusion status post operative hematoma, the 
competent evidence does not establish dislocated semilunar 
cartilage with frequent episodes of "locking" pain.  In 
addition, there is no competent evidence of impairment of the 
right tibia or fibula, with nonunion or malunion, ratable 
under Diagnostic Code 5262 (2009).  The January 2005 VA right 
knee x-ray examination report includes findings of no acute 
fracture, dislocation, or subluxation.  The alignment and 
joint spaces were noted to be preserved.  

In this case, the Board has accorded more probative value to 
the competent and probative VA medical opinions.  The 
examiners reviewed the claims file and the opinions provided 
are based on objective findings and reliable principles.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the benefits 
sought on appeal are denied.

Other Considerations

In Rice v. Shinseki, 22 Vet. App. 447, 454 (2009), the Court 
held that when entitlement to a TDIU is raised during the 
adjudicatory process of an underlying disability claim or 
during the administrative appeal of the initial rating 
assigned for that disability, it is part of the claim for 
benefits for the underlying disability.  In this case, 
neither the record nor the Veteran has raised the issue of 
entitlement to a TDIU.  Regardless, the January 2005 and 
October 2006 VA examination reports reflect that the Veteran 
is employed.  While the October 2006 VA examination report 
notes that his right knee affected his employment in that he 
had difficulty climbing ladders, and it was noted that he 
avoided squatting and kneeling, the January 2005 VA 
examination report notes that he was able to do his 
occupation and activities of daily living.  Having considered 
the evidence, the Board finds that entitlement to a TDIU is 
not warranted.  

In regard to extraschedular consideration, the Board notes 
that an extraschedular rating is a component of a claim for 
an increased rating.  Barringer v. Peake, 22 Vet. App. 242 
(2008); see Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  
The threshold factor for extraschedular consideration is a 
finding on part of the AOJ or the Board that the evidence 
presents such an exceptional disability picture that the 
available schedular evaluations for the service-connected 
disabilities at issue are inadequate.  Thun v. Peake, 22 Vet. 
App. 111 (2008); see Fisher v. Principi, 4 Vet. App. 57, 60 
(1993); 38 C.F.R. § 3.321(b)(1).  If so, factors for 
consideration in determining whether referral for an 
extraschedular rating include marked interference with 
employment or frequent periods of hospitalization that 
indicate that application of the regular schedular standards 
would be impracticable.  Thun, citing 38 C.F.R. § 3.321(b)(1) 
(2009).  In the present case, the Board finds that the 
competent evidence does not establish, at any time, that the 
Veteran's service-connected right knee chondromalacia patella 
or lumbar spine degenerative disc disease produce such an 
unusual or exceptional disability picture rendering 
impractical the use of the regular schedular standards.  
Rather, the VA examination reports reflect that the Veteran 
is employed.  In addition, the competent evidence does not 
establish that the Veteran has experienced incapacitation or 
periods of hospitalization that would suggest that the rating 
schedule is insufficient for determining the appropriate 
disability rating in this case during the relevant period.  
The Board notes that while the January 2005 VA examination 
report notes one week of incapacitation due to a right knee 
hematoma, and the October 2006 VA examination report notes no 
back surgery and no periods of incapacitation due to the back 
were noted.  Accordingly, the Board determines that referral 
for an extraschedular rating is not warranted.




ORDER

An initial evaluation in excess of 10 percent for mild 
degenerative disc disease is denied.

An initial evaluation in excess of 10 percent for right knee 
chondromalacia patella is denied.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


